DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant has not claimed priority to another application. Application 16/947,741 was filed 8/14/2020. 

Information Disclosure Statement
The IDSs submitted on 8/14/2020 has been considered. 

Status of Claims
Applicant’s claims, filed 08/14/2020, have been entered. Claims 1-6 are currently pending in this application and claims 1-6 have been examined.  

Claim Objections
Claim 1 is objected to because of the following informalities:  The limitation “a processor configure to:” in line 3 should recite “a processor configured to:”.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “audio/video system” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites a system comprising “a processor” (line 3) and a “audio/video system” (line 10). System claim limitations “audio/video system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification teaches a “stream is originated at the auction house and generally captures the auctioneer's actions” on page 19, but a review of the specification does not explicitly describe the corresponding structure for the limitations of an “audio/video system.” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 2-6 inherit the deficiencies noted in claim 1.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim 1 recites the limitation “the entry of bid information from the one or more other entities” in line 6. There is insufficient antecedent basis for the limitations “the entry of bid information” and “the one or more other entities” in the claim. For the purpose of compact prosecution, Examiner will interpret the limitation of line 6 as “Claims 2-6 inherit the deficiencies of claim 1. Appropriate correction is required. 

Claim 1 recites the limitation “transmit the live audio and video” in line 13. There is insufficient antecedent basis for the limitations “the live audio and video” in the claim. For the purpose of compact prosecution, Examiner will interpret the limitation of line 13 as “transmit the live audio and a video.” Claims 2-6 inherit the deficiencies of claim 1. Appropriate correction is required. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In the instant case, claims 1-6 are directed to systems (see MPEP 2106.03). The analysis will use claim 1 as a representative claim. 
While the claims fall within statutory categories, under revised step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claim 1 (representative) recites the abstract idea of “enabling participation in an active auction.” 
Specifically, claim 1 (representative) recites enabling “an individual to remotely participate in an active auction…, the system comprising:…receive auction bids from the…individual for an item that is being auctioned; receive entry of bid information from one or more other entities; and transmit bid status information toward…the individual;… capture… audio of an auctioneer in real-time during said auction; and transmit the…audio…”
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of “enabling participation in an active auction”, as noted above. These concepts are considered to be certain methods of organizing human activity. Certain methods of organizing human 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, claim 1 includes additional elements such as a network, a processing device, a processor, an audio/video system configured to capture live audio and transmit the live audio and video. Although the claims recite these additional elements, the additional elements merely amount to no more than an instruction to apply the abstract idea on a computer, or merely uses the computer as a tool to perform the abstract idea. These additional elements are described at a high level of generality in the Application’s specification and merely describes the individual elements in generic terms. These descriptions of a network, a processing device, a processor, an audio/video system configured to capture live audio and transmit the live audio and video demonstrate that the claimed additional elements are described at a high level of generality in the Application’s specification, are merely described in generic terms, and amount to no more than an instruction to apply the abstract idea using a generic computer or merely using a computer as a tool to perform the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment. The invention as claimed merely automates “enabling participation in an active auction” (i.e., the abstract idea) and does not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claim as being significantly more than the underlying abstract idea. Accordingly claim 1 is ineligible.
Dependent claim(s) 2-6 do not aid in the eligibility of independent claim 1 as they merely act to provide further embellishments of the abstract idea recited in claim 1. Accordingly, claim(s) 2-6 is/are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rabenold et al. (US 2007/0250428 A1).

Regarding claim 1, Rabenold et al., hereinafter Rabenold, discloses a system that enables an individual to remotely participate in an active auction over a network using a processing device (abstract; Fig. 1), the system comprising: 
	a processor (Fig. 1; ¶0034 [bidding device 110… the bidding device simply needs to include a display, a user input interface, a bid processing system interface, a processing unit for executing a software or firmware process implementing the various steps involved in present invention and optionally an audio output interface]; claim 9) configured to: 
		receive auction bids from the processing device of the individual for an item that is being auctioned (Figs. 1-5; ¶0010 [An active bidding window associated with a first auctioning event is displayed on the bidding device. The active bidding window includes a high-level of detailed information regarding the first auctioning event and includes a bidding button that can be selected or actuated by 
		receive entry of bid information from one or more other entities (Figs. 1-5; ¶0039 [the ability for a remote bidder to simultaneously participate in the independent auctioning of multiple items… the standard sized dashboard can display a total of four mini-bidding screens. Additional auctions beyond the four displayed can be initiated and docked into the dashboard], ¶0040 [main bidding screen 210 includes an item description section 310 that includes information about the item presently up for auction as well as a listing of upcoming items… An activity or status section 340 is used to provide updated information], ¶0043 [switching a docked bidding window to the active state when bidding activity is slowed down, a particular bidder is identified as participating in the auction, a particular bidder is not participating in the auction, a minimum threshold bid is reached, an auto-bid value set by the remote bidder has been exceeded by another participant, the remote bidder ends up losing another bidding battle]); and 
		transmit bid status information toward the processing device of the individual (Figs. 1-5; ¶0026 [The active bidding window(s) is a fully functional bidding window including auction status, product information and the like. The docked bidding windows provide a subset of the information but, nonetheless provide real-time auction status information and allows for bidders to enter bids into the auctioning process without having to move the bidding window into an active status], ¶0043 [switching a docked bidding window to the active state when bidding activity is slowed down, a particular bidder is identified as participating in the auction, a particular bidder is not participating in the auction, a minimum threshold bid is reached, an auto-bid value set by the remote bidder has been exceeded by another participant, the remote bidder ends up losing another bidding battle])); 
	an audio video system coupled to the network (Fig. 1; ¶0028 [audio/video system 100], ¶0032 [audio/video system 100 includes a video source 104, an audio source 106, an audio/video capture the audio system configured to: 
		capture live audio of an auctioneer in real-time during said auction (Fig. 1; ¶0028 [delivering live audio and video feeds from the auction floor to the remote bidders], ¶0032 [The audio/video system 100 operates to receive an audio and/or video stream from the audio/video capture system 102, provide the encapsulated data to the audio/video transmitter 103 and then to deliver this data to one or more bidder devices 110] in view of ¶0002 [enabling remote audiences to participate in multiple and simultaneous traditional live auctions in a manner that allows the user to instantaneously interact with and enjoy the emotion and enthusiasm of a traditional, live auction (i.e., view items for sale, view live bidding, hear the auctioneer calling bids, view the activities of the onsite participants, make bids, buy items) from a position that is physically remote from the live auction, as well as network-only based-only auctions]); and 
		transmit the live audio and a video over the network towards the processing device (Fig. 1; ¶0032 [The audio/video system 100 operates to receive an audio and/or video stream from the audio/video capture system 102, provide the encapsulated data to the audio/video transmitter 103 and then to deliver this data to one or more bidder devices 110]). 

Regarding claim 2, Rabenold discloses the system set forth in claim 1, wherein said processor is further configured to receive entries of bid information for multiple auction items simultaneously (Figs. 1-5; ¶0039 [the ability for a remote bidder to simultaneously participate in the independent auctioning of multiple items… the standard sized dashboard can display a total of four mini-bidding screens. Additional auctions beyond the four displayed can be initiated and docked into the dashboard], ¶¶0040-0041 [main bidding screen 210 includes an item description section 310 that includes information about 

Regarding claim 6, Rabenold discloses the system set forth in claim 1, wherein said processor is further configured to send a notification to said individual to notify said individual that another entity has submitted a higher bid than said individual’s latest bid on a specific auction (Figs. 1-5; ¶0043 [switching a docked bidding window to the active state when…an auto-bid value set by the remote bidder has been exceeded by another participant, the remote bidder ends up losing another bidding battle]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rabenold in view of Finkelstein et al. (US 2014/0143081 A1).

Regarding claim 3, Rabenold discloses the system set forth in claim 1, wherein said processor is further configured to receive text messages from said individual and display said text messages to said auctioneer (Fig. 4; ¶0041 [information area 420 that includes at least some of the information that could be displayed in the main bidding window, a messaging section 430 that allows the remote bidder to receive and/or submit text messages to the auctioneer or a clerk]). 

While Rabenold discloses wherein said processor is further configured to receive text messages from said individual and display said text messages to said auctioneer (Fig. 4; ¶0041 [information area 420 that includes at least some of the information that could be displayed in the main bidding window, a messaging section 430 that allows the remote bidder to receive and/or submit text messages to the auctioneer or a clerk]), Rabenold does not explicitly disclose discloses other entities are prevented from viewing said text messages. However, in the field of providing live online auctions (abstract), Finkelstein et al., hereinafter Finkelstein teaches an auction chat interface providing the ability for private communication between an auction representative and a bidder (¶0016). The step of Finkelstein is applicable to the method of Rabenold as they share characteristics and capabilities, namely, they are 

Regarding claim 4, Rabenold discloses the system set forth in claim 1. While Rabenold discloses a bidder losing an auction (¶0043) and sending a report at the4 end of an auctioning event (¶0049), Rabenold does not explicitly disclose wherein said processor is further configured to end said auction at a specific time. However, in the field of providing live online auctions (abstract), Finkelstein teaches closing the auction at a set time (¶0039 [Lots open and close at set time], ¶0057 [Timed-online auctions run for a set period of time (e.g., 2 weeks) and may have multiple lots in the event, which will be staggered to close at set times.], ¶0059, ¶0067 [A countdown clock is presented when a lot opens, the countdown clock indicating the amount of time left for bidding on the lot.]). The step of Finkelstein is applicable to the method of Rabenold as they share characteristics and capabilities, namely, they are directed to live online auctions. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the auction as taught by Rabenold with the ending at a set time as taught by Finkelstein. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Rabenold in order to improve the online auction environment and more closely simulate a live-onsite auction (¶0007).

Regarding claim 5, Rabenold in view of Finkelstein teaches the system set forth in claim 4. Finkelstein further teaches wherein said processor is further configured to extend said auction for a first preset time period if a bid is received within a second preset time period before said auction is scheduled to end (¶0019 [automatic bid-time extension, based on bidding activity], ¶0058 [Near the conclusion of each event, the auctioneer has the ability to run a standard timed-online auction, with bidding extension features] in view of ¶0076 [Bid extensions are typically very short (i.e., 20 or 30 seconds) and are activated at the end of each lot] and ¶0080 [Closing times of upcoming lots are estimated (because of bid extension that occurs on certain lots) and made available to the participating users. These closing times may be updated from time to time, based on bidding activity.]). The step of Finkelstein is applicable to the method of Rabenold as they share characteristics and capabilities, namely, they are directed to live online auctions. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the auction as taught by Rabenold with the auction extension as taught by Finkelstein. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Rabenold in order to improve the online auction environment and more closely simulate a live-onsite auction (¶0007).


Examiner’s Comment

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

	Reference C of the Notice of References Cited Schoen et al. (US 2006/0122929 A1) discloses a real-time auction over the internet using an interface to display information about multiple ongoing auctions. 
	Reference U of the Notice of References Cited NPL BuckTV.com to Host First In-house, Real-time Auction With Audio, Video and Chat discloses an auction event that can be watched in real-time by participants though streaming video/audio and using a live chat.

	

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519. The examiner can normally be reached Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


LINDSEY B. SMITH
Examiner
Art Unit 3625



/LINDSEY B SMITH/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625